Per Curiam.
From a careful inspection of the allegations of the complaint we think that a judgment by default and inquiry should have been rendered against the Farmers and Merchants Bank rather than a judgment by default final.
On the hearing in the court below, evidence should be confined to what funds the defendant Geo. M. Pyles had in his name belonging to the plaintiff in the Farmers and Merchants Bank on 30 August, 1921, the time the summons and complaint were served on S. A. Johnson, cashier of the Farmers and Merchants Bank. There are no allegations as to liability of the bank except for moneys deposited therein by defendant Geo. M. Pyles.
Error.